EXHIBIT23.1 INDEPENDENT REGISTERED ACCOUNTING FIRM CONSENT We consent to the use in this Registration Statement of China Logistics Group, Inc. and its subsidiary onAmendment No. 1 to Form S-1 of our report dated March 31, 2008, relating to the financial statements of China Logistics Group, Inc. and its subsidiary as of December 31, 2007 and 2006 and the related statements of operations, stockholders’ deficit and cash flows for the years ended December 31, 2007 and 2006.We also consent to the reference to us under the heading “Experts” in such Prospectus. /s/ SHERB & CO., LLP SHERB & CO., LLP Boca Raton, Florida January
